Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 26, 2022 has been entered.

Response to Amendment

Applicant's amendments and accompanying remarks filed on May 26, 2022 have been entered and considered. Claim 22 has been added. Claims 10 – 16, 18, 20 and 22 are pending in this application. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejections over Kanno, and has modified the 103 rejections over Toshimoto, as detailed in Office action dated December 13, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.     

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno JP 2003013354 A (Kanno) in view of Okazaki et al. JP 03269199 a (Okazaki). Machine Translation of the JP patents is relied upon herein. 

Considering claims 10 – 12, Kanno teaches an eccentric core-sheath type composite  fiber, and a spunbonded nonwoven fabric, comprising two kinds of polyester type polymer, at least one of the two kinds of polyester  type  polymer  is made  of polybutylene  terephthalate. The composite in said fiber range of core-sheath composite fiber s of eccentric core-sheath type composite fibers is 40/60-60/40. In an embodiment, the second polyester polymers is polybutylene terephthalate, and the other polymer is polyethylene terephthalate. The eccentric core component comprises polyethylene terephthalate, and the sheath component is polybutylene terephthalate.
The s ingle filament fineness of the composite fiber is 1 dtex or more and less than 7 dtex. Further, Kanno teaches at [0037] an embodiment wherein the composite fiber forming the spunbonded nonwoven has an elongation of 33 % at 2 kg stress. Furthermore, although Kanno teaches that ingredient A is covered entirely by component B, Kanno does not recognize the claimed ratio S/D. However, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art to optimize these parameters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the present invention, one would have been motivated by the desire to provide the eccentric core-sheath fiber with the desired properties. 
Moreover, although Kanno teaches at [0019] that in order to further enhance the flexibility of the nonwoven fabric, any of 2 kinds of polyester polymers constituting an eccentric core-sheath composite fiber or a bi-metal composite fiber composite fiber is preferably made of polybutylene terephthalate. In addition, it is more preferable that the core component is made of a high viscosity polybutylene terephthalate, and the sheath component is made of a low viscosity polybutylene terephthalate; it does not specifically recognize that the sheath comprises polyethylene terephthalate or PET. However, Okazaki teaches eccentric sheath/core type of polyester composite fibers with three-dimensional crimps, wherein the sheath comprises polyethylene terephthalate [Abstract. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to pursue the known options within his or her technical grasp, and select PET as the sheath polyester in Kanno’s  composite fiber as it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. 
Kanno does not specifically recognize the claimed unevenness of 1.5 % or less. However, because Kanno uses the same materials i.e. poly(butylene terephthalate)/poly(ethylene terephthalate) or PBT/PET, in the same configuration of eccentric core of PET and surrounding sheath of PBT, forming single-filament having overlapping fineness, it is reasonable to expect that Kanno’s composite fiber unevenness overlaps with Applicant’s 1.5 % or less.     

Claims 13 – 16, 18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimoto et al. US 2009/0004469 A1 (Yoshimoto) in view of Kanno JP 2003013354 A (Kanno) and further in view of Okazaki JP 03269199 A (Okazaki). Machine Translation of the JP patents is relied upon herein. 

Considering claims 13 – 16 and 18, Yoshimoto teaches at [claims 1, 5, 6, and 11, and the examples] combined filament yarns comprising: a crimped (considered to meet the limitation of a three-dimensional spiral structure) polyester single yarn having an eccentric core-sheath type cross-section; and a another single yarn, and indicate that the eccentric core-sheath type polyester single yarns comprise a combination of polymers  having different viscosities, and have a number of tangles in a range that overlaps with the number of tangles of the combined filament yarns being 1-100 tangles/m. Further, Yoshimoto does not appear to teach that the difference in melt viscosity of the two polymers is 50 Pa.s or more. However, Kanno teaches an eccentric core-sheath type composite  fiber, and a spunbonded nonwoven fabric, comprising two kinds of polyester type polymer, at least one of the two kinds of polyester  type  polymer  is made  of polybutylene  terephthalate. The composite in said fiber range of core-sheath composite fibers of eccentric core-sheath type composite fibers is 40/60-60/40. In an embodiment, the second polyester polymers is polybutylene terephthalate, and the other polymer is polyethylene terephthalate. Furthermore, Kanno teaches at [Abstract] that the composite eccentric core-sheath fibers have stretchability, flexibility, and excellent mold processing property. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select Kanno’s composite fiber as the composite fiber in Yoshimoto’s yarns when it is desired to provide the yarn with flexibility and stretchability.  
As to the difference in melt viscosity of the two polymers, Kanno teaches that the eccentric core component comprises polyethylene terephthalate, and the sheath component is polybutylene terephthalate. This combination of ingredient A/ingredient B poly(butylene terephthalate)/poly(ethylene terephthalate) is among Applicant’s preferred combinations [0057] of the PG Pub. Therefore, it reasonable to expect that the product suggested by the prior art having the same materials and configuration will have the same properties.  

Considering claim 20, Yoshimoto does not recognize the claimed % of eccentric composite fibers in the yarn. However, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art to optimize these parameters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the present invention, one would have been motivated by the desire to provide the yarn with the desired properties.  

Considering new claim 22, Okazaki teaches that the core eccentric composite fiber has a fineness of 0.5 – 15 denier or 0.55 – 16.65 dtex.  

Response to Arguments

Applicant's amendments and accompanying remarks filed on May 26, 2022 have been entered and considered. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejections over Kanno, and has modified the 103 rejections over Toshimoto, as detailed in Office action dated December 13, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.     

Applicant's arguments filed on May 26, 2022  have been fully considered, but they are moot in view of the new ground of rejection presented above.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786